DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 have been canceled.
	Claims 12-29 are rejected.


Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13: “main structure layer” in line 2 should be replaced with --main structural layer--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-29 are finally rejected under 35 U.S.C. 103 as being unpatentable over Galifi et al. (US 2010/0084334) [hereinafter Galifi] in view of Stevenson (US 2009/0260420).
With respect to claim 12, Galifi discloses a filter element 1, as shown in Fig. 1 having: first and second end caps 9, 13, as shown in Fig. 1, being of plastic material (see paragraph 0010) suitable for welding (see paragraph 0004); a ring body 3 (pleated filter mat, see paragraph 0023) extending along a longitudinal axis and having a main structural layer with first and second main axial ends attached to said first and second end caps 9, 13, as shown in the figure below, respectively, said main structural layer having a main lateral surface area extending axially and continuously between said first and second main axial ends, as shown in the figure below, and having filtering properties (see paragraph 0023); and end edges 27 (first and second additional structural layers) being on said main lateral surface area, as shown in Fig. 1, being of a material, thereof having first and second surface areas, respectively, as shown in Fig. 1, and having first and second inner and outer axial ends, respectively, as shown in the figure below, said first and second surface areas each being smaller than said main lateral surface area, as shown in Fig. 1, said first and second inner axial ends facing one another, as shown in the figure below, being spaced from said first and second end caps 9, 13 along said longitudinal axis, as shown in the figure below, and being spaced at an axial distance along said longitudinal axis from one another, as shown in the figure below, each said first and second outer axial ends and each of said first and second main axial ends being welded directly into and to said first and second end caps 9, 13, respectively, by melting thereof upon heating said first and second end caps 9, 13 (see paragraphs 0004, 0005 and 0022-0023).  


    PNG
    media_image1.png
    501
    910
    media_image1.png
    Greyscale
              


	Galifi lacks the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding.
	With respect to the first and second additional structural layers being of a prepreg material: Stevenson discloses a chromatography column 10, as shown in Fig. 1, having a tubular wall structure 13 having an outer layer 21 and an inner layer 22, as shown in Fig. 2, and flanges 16, 17, as shown in Fig. 1.  The outer layer 21 comprises a fiber-reinforced layer (see paragraph 0014).  The fiber-reinforced layer may comprise prepregs containing a woven fabric or unidirectional array of fibers (e.g., carbon or graphite fibers or tow) within an epoxy resin matrix (see paragraph 0034).  The epoxy resin may be a curable, B-staged epoxy resin, which may be further cured by applying additional heat and/or pressure (see paragraph 0034).  The prepreg may be wrapped 


	With respect to claims 13 and 23, Galifi discloses wherein a jacket body with ribs 21 (stabilizing layer) is attached to said main structure layer and has opposite first and second stabilizer axial ends spaced at an axial distance along said longitudinal axis from said first and second inner axial ends, respectively, as shown in Fig. 1.

	With respect to claims 14 and 24, Galifi discloses wherein said first and second additional structural layers 31 are without filtering properties (see paragraphs 0022-0023).



	With respect to claims 16 and 26, Galifi lacks wherein said first and second additional structural layers are pleated with a same type and number of pleats as and are being folded together with said main structural layer forming said filter mat.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claims 17 and 27, Galifi discloses wherein the main structural layer is made of multiple layers (see paragraph 0012).  Galifi lacks each of said first and second structural layers are made of multiple layers.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize to provide more than one layers in order to achieve a desired thickness of the end edges according to a desired application and since, to provide a second layer for each of the first and second additional structural layers, is considered to be a duplication of parts, and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960)).

	With respect to claims 18 and 28, Galifi discloses wherein said first and second additional structural layers 27 are folded onto outer or inner surfaces of said main structural layer, as shown in Fig. 1.

With respect to claims 19 and 29, Galifi discloses wherein said first and second additional layers 27 are folded onto upstream or downstream sides of said main structural layer, as shown in Fig. 1.

	With respect to claim 20, Galifi lacks wherein said additional structural layers have variable lengths.  The specific length claimed by applicant, i.e., variable lengths, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 21, Galifi discloses a filter element 1, as shown in Fig. 1 including the method steps of: providing a main structural layer 3 extending along a 
	Galifi lacks the first and second additional structural layers being of a prepreg material hardening during a folding process or by application of heat after folding thereof; and pleating the first and second additional structural layers.  

	With respect to pleating the first and second additional structural layers: this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

With respect to claim 22, Galifi discloses wherein the main structural layer 3 is multi-layered (see paragraph 0012).


Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 21 have been considered but are moot because of new grounds of rejection.

	In response to applicant’s argument that even if the end edges 27 of Galifi are interpreted to correspond to the additional structural layers of the claims, those end edges do not have inner axial ends spaced along the longitudinal axis from the end caps: This argument is not persuasive.  The end edges 27 of Galifi have inner axial ends spaced along the longitudinal axis from the end caps, as shown in the figure above.
In response to applicant's argument that Stevenson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Stevenson reference is in the field of applicant’s endeavor, which is a separation media, and it has been used as a reference because it teaches the benefits of using a prepreg material.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778